Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, the claimed limitation “processing means” is being interpreted under 112(f) and is being interpreted to be any means which can process the signal as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al. (2015/0348320) in view of Anderl et al. (2006/0079752) in view of Mangiat et al. (9,436,870).
Pesach teaches a dental handpiece device comprising a dental handpiece main body, and a dental handpiece imaging device which the dental handpiece main body is equipped, wherein the dental handpiece imaging device comprising a plurally of camera modules each of which takes an image, to covert the images, which is take, to an electric signal, and a processing means that receives the electric signal from each of the camera modules, to calculate for generating an images based on the electric signal (pars. 57, 59, 64, 70-72, 110, 123, 186, 188, 193-194, such that the cameras sends the image as an electrical signal through cable 348 to the processor to process the image), wherein the processing means calculates for determining whether or not a portion drilled by a tool that is mounted on the dental handpiece main body can be visually perceived and teaching that the tip of the tool may not always be visually perceived (see par. 304 which teaches the stylus can be a drill and that the drill tip is tracked, therefore, also determining if a portion drilled by the tool can be visually perceived, pars. 59, 64, 110, 118, 123, 186).
Pesach teaches the invention as substantially claimed and discussed above including using an image from one of the plurality of camera modules if another camera modules view is obstructed (see pars. 186, 193), however, does not specifically teach switching a display of the imagine, which is taken by each of the camera modules, the processing means determines whether the portion can be be visually perceived using one of the camera modules which is set as a first priority in advance, when determining that the portion cannot be visually perceived, the processing means suspends for a predetermined time and determines whether the portion can be visually perceived using the one of the camera modules which is set as the first priority for a second time, and when determining that the portion cannot be visually perceived for the second time, the processing means switches the camera module of the first priority to another one of the camera modules which is set as a second priority, to determine whether the portion can be visually perceived using the camera module of the second priority.  
Anderal teaches a surgical device comprising a plurality of camera modules, each of which takes an image, to covert the image, which is taken to an electric signal and a processing means that receives the electric signal form each of the camera modules to calculate for generating an image based on the electric signal, and to switch a display of the image which is taken by each of the camera modules (see abstract, pars. 20-21, claims 1-2), wherein the processing means determines whether the portion can be visually perceived using one of the camera modules which is set as a priority in advance, and where determining that the portion cannot be visually perceived, the processing means switches the camera module of the priority to another one of the camera modules which is set as a second priority to determine whether the portion can be visually perceived using the camera modules of the second priority (see abstract, pars. 20-21, claims 1-2, such that the first image data is a priority since it teach it normally being include and the second image data is a second priority since it is substituted for the first image data). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the processing means of Pesach as taught by Anderl to switch a display of the image which is taken by each of the camera modules in order to ensure an unobstructed view if provided to the user. Pesach/Anderl teaches the invention as substantially claimed and discussed above, however, does not specifically teach, when determining that the portion cannot be visually perceived, the processing means suspends for a predetermined time and determines whether that portion can be visually perceived using the one of the camera modules which is set as the first priority for a second time and when determining that the portion cannot be visually perceived for the second time, the processing means switches the camera module of the first priority to another one of the camera modules which is set as a second priority, to determine whether the portion can be visually perceived using the camera module of the second priority. 
Mangiat teaches a processing means which determines whether a portion can be visually perceived using one of a plurality of camera modules and when determining that the portion cannot be visually perceived using one of the camera modules, when determining that the portion cannot be visually perceived, the processing means suspends for a predetermined time and determining whether the portion can be visually perceived using the one of the camera modules for a second time, when determining that the portion cannot be visually perceived for the second time, the processing means switches the camera modules of the first priority to another one of the camera modules which is set as a second priority, to determine whether the portion can be visually perceived using the camera module of the second priority (see figs. 7A-7B, col. 13, ll. 53-67, col. 14, ll. 1-16, claim 17). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the processor of Pesach/Anderal to suspend for a predetermined time and try the first camera module a second time before switching the camera module to the second camera module as taught by Mangiat in order to double check that the portion is not within view of the first camera module due a temporary obstruction or temporary accidental movement of the device by the user.
With respect to claim 3, Peasch teaches the dental handpiece wherein the processing means calculate for determining whether or not a portion drilled by a tool that is mounted on the dental handpiece main body can be visually perceived and teaching that the tip of the tool may not always be visually perceived (see par. 304 which teaches the stylus can be a drill and that the drill tip is tracked, therefore, also determining if a portion drilled by the tool can be visually perceived, pars. 59, 64, 110, 118, 123, 186). Peasch teaches the invention as substantially claimed and discussed above, however, does not specifically teach that the processing means determines
whether or not a tip of the tool can be visually perceived, to determine whether the
portion can be visually perceived.
Anderal teaches the surgical device wherein the processing means determines whether or not a desired area can be visually perceived, the processing means determined whether or not obstructing objects can be visually perceived to determine whether the portion can be visually perceived (see abstract, pars. 20-21, claims 1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the processing means taught by Pesach to switch a display of the image which is taken by each of the camera modules in order to ensure an unobstructed view if provided to the user.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al. (2015/0348320) in view of Anderl et al. (2066/0079752) in view of in view of Mangiat et al. (9,436,870) as applied to claim 1 above, and further in view of Tesar (2015/0297311).
Pesach/Anderal/Mangiat teaches the invention as substantially claimed and discussed above, however, does not specifically teach a switch, wherein a signal from the switch switches the image, which is taken by each of the camera modules.
Tesar teaches a surgical device comprising camera modules (see figs. 2A, such that elements 105 are camera modules) and further comprising a switch, wherein a signal from the switch switches the image, which is taken by each of the camera modules (pars. 146, 314, 631, 644). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Pesach/Anderal/Mangiat to include a switch to allow the user to manually switch between the different camera modules as taught by Tesar in order to allow the user to view the surgical site from any angle as desired by the user.  
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. The applicant argues that the current invention is directed towards a camera module which is not switch just after the drilling tool cannot be perceived, but a time limit counted by a counter is set, and only when the duration of a hidden state exceeds that set time, switching is carried out which results in unnecessarily frequent switching of images and that the prior art of Mangiat used for suspending for a time before switching cameras does not teach or suggest the claimed processing means determining whether a portion can be visually perceived using the first camera again prior to switching to the second camera. However, the applicant’s arguments are not persuasive.  Specially as discussed in the prior rejection claim 17 of Mangiat teaches determining if an object, i.e. the portion, can be viewed by a camera, pausing for a period of time to allow the portion to re-enter the view of the camera (i.e. use the camera a second time) and if it does not re-enter, i.e. it is not within the view of the camera, switching to a different camera.  This is also illustrated in fig. 7A of Mangiat and discussed in col. 13, ll. 53-67, col. 14, ll. 1-16. Such that at step 706, in which the determining step is paused, it leads back up to the step 702 which used the first camera again and then it can move on to step 710 which is switching to a second, different camera. Therefore the prior art teaches suspending for a predetermined time and trying the first camera for a second time as discussed above in detail and therefore, the applicant’s arguments are moot.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/17/2022